Name: Council Regulation (EEC) No 1293/80 of 28 May 1980 amending Regulation (EEC) No 564/80 laying down general rules on distillation operations for table wines for which the delivery contract must be approved before 15 April 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 5. 80 Official Journal of the European Communities No L 132/29 COUNCIL REGULATION (EEC) No 1293/80 of 28 May 1980 amending Regulation (EEC) No 564/80 laying down general rules on distillation operations for table wines for which the delivery contract must be approved before 15 April 1980 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 459/80 (2), and in particular Article 15 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Articles 1 , 2 and 7 of Regulation (EEC) No 564/80 (}) limited the time for the conclusion of delivery contracts, their approval by the intervention agencies and the completion of distillation operations, together with the volume of wine which could be distilled by each producer ; whereas, because of these limitations, the delivery contracts concluded relate to a quantity well below that needed to stabilize the market ; whereas there should therefore be a second instalment of the distillation operation , hectolitres and may not exceed the following percentages of the quantity of table wine, expressed in terms of wine, musts or grapes, stated in the producer's harvest declaration for the 1979/80 wine-growing year : (a) as regards red and rose table wines :  20 % for the first 1 50 hectolitres declared,  10 % for the remainder of the declared production ; (b) as regards white table wines :  20 % for the first 1 50 hectolitres declared,  10 % for the remainder of the declared production . However, the quantity of red and rose table wines which may be distilled may be replaced wholly or in part by a corresponding quantity of white table wines . 3 . The quantity of table wines distilled by any one producer as part of the second instalment may not exceed 1 5 % of the quantity of table wine, expressed in terms of wine, musts or grapes, stated in the producer's harvest declaration for the 1979/80 wine-growing year.' HAS ADOPTED THIS REGULATION . Article 1 Article 1 of Regulation (EEC) No 564/80 is amended to read as follows : 'Article 1 1 . Producers wishing to distil part of their harvest of table wines pursuant to Article 15 of Regulation (EEC) No 337/79 shall conclude contracts for the delivery of table wines with an approved distiller and shall submit them to the intervention agency :  for a first instalment, before 1 April 1980,  for a second instalment, before 1 July 1980. 2. For the purposes of this Regulation , the quan ­ tity of table wines distilled by any one producer as part of the first instalment may not be less than 1 0 Article 2 Article 2 of Regulation (EEC) No 564/80 is amended to read as follows : 'Article 2 1 . The delivery contracts shall not be valid unless approved, before 15 April 1980 for the first instalment and before 25 July 1980 for the second instalment, by the intervention agency of the Member State in which the wine happens to be when the contract is concluded . These contracts shall cover : (a) the purchase by the distiller of the quantity of table wine entered in the contract ; (b) the obligation for the distiller to process the wine into a product with an alcoholic strength (') OJ No L 54, 5 . 3 . 1979, p . 1 . (') OJ No L 57, 29 . 2 . 1980, p . 32 . (&gt;) OJ No L 62, 7. 3 . 1980, p. 1 . No L 132 /30 29 . 5 . 80Official Journal of the European Communities by volume of 86 /o or more , or into a product with an alcoholic strength by volume of 85 % or less and to pay for this wine at least the price referred to in Article 4. 2 . Where distillation takes place in a Member State other than that in which the contract was approved, the intervention agency which approved the contract shall forward a copy of it to the inter ­ vention agency of the first Member State .' Article 3 The date '31 May 1980 ' in Article 7 of Regulation (EEC) No 564/80 is replaced by '31 August 1980'. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 May 1980 . For the Council The President G. MARCORA